Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3-4, 6-18 are pending in this application.  Amended claim 1 and canceled claim 2, 19 are noted.
	The amendment after final dated 02/25/2021 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendments, the previous art rejection have been withdrawn and the finality withdrawn.  The examiner regrets the inconvenience.
	Claims 10-17 are withdrawn from consideration as being directed to a nonelected invention.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (WO 2015/110807 A2) in view of Sista et al. (2015/0240146) and Peters (4,574,459).
Reid discloses a sand screen used for downhole tools to separate particulate from fluids for use in oil and/or gas well (p.1 lines 4-14).  In one embodiment, the screen can be coated with tungsten carbide applied by chemical vapor deposition (p.5 lines 8-11).  However, the reference remains silent on a coating thickness with a specific uniformity.
Sista teaches a downhole tool having erosion resistant coatings (title) in which the coating thickness can be between 3 and 50 um (0027).  It would have been obvious to utilize a coating thickness between 3 and 50 microns in Reid with the expectation of success because Sista teaches the conventionality of using a thickness between 3 and 50 um.
With respect to uniformity, Peters teaches of applying a uniform coating of boride, carbide, or nitride by CVD having a thickness of up to 30 microns and being controlled in thickness of + 1 micron (abstract).  It would have been obvious to utilize the uniformity of 1 micron in Reid with the expectation of success because Peters teaches of forming carbide coating with the coating uniformity of 1 micron.
Regarding claim 3, Reid teaches a base pipe (p.2 lines 10-30).
Regarding claim 4, Reid teaches a wire wrap screen (p.2 lines 10-18).
Regarding claim 7, Reid teaches tungsten carbide (p.5 lines 8-9), which is acid resistant.
Regarding claim 8, Reid teaches chemical vapor deposition (p.5 lines 10-11).
Regarding claim 9, Reid teaches steel (p.5 lines 10-11).
Regarding claim 18, Reid teaches tungsten carbide (p.5 lines 8-9).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (WO 2015/110807 A2) in view of Sista et al. (2015/0240146) and Peters (4,574,459) and further in view of Kitamura et al. (2015/0083325) or Gillespie, II et al. (2016/0102532).  The combination of Reid/Sista/Peters fails to teach the specific hardness.
Kitamura teaches a tungsten carbide layer having a Vickers hardness of 300 to 2000 HV (0018).  It would have been obvious to utilize a tungsten carbide having a hardness of 300 to 2000 HV in the combination with the expectation of success because Kitamura teaches tungsten carbide having a specific hardness.
In addition, Gillespie teaches a wellbore system (0017) in which an enhanced erosion resistance wire shape (title) has a CVD coating with a hardness of greater than 1000 on the Vickers hardness scale (0034).  It would have been obvious to utilize the claimed hardness in the combination with the expectation of success because Gillespie teaches the conventionality of using a hard coating greater than 1000 Vickers.

Response to Arguments
Applicant's arguments on pp.4-5 filed 02/25/2021 have been fully considered and are deemed persuasive. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/08/2021